DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/17/2021.
Claims 1, 9, and 18 have been amended. Claims 2 and 10 have been canceled. Claims 19 – 21 are new. Claims 1, 3 – 9, 11 – 21 are allowed.    

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/21 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) dated 03/17/2021, 03/17/2021, 06/25/2021, 06/25/2021, 06/25/2021, 06/25/2021, and 06/25/2021 have been received and considered.

Response to Arguments
Applicant’s arguments, filed on 06/17/2021, with respect to claims 1, 3 – 9, and 11 – 18 have been fully considered and are persuasive.  The 103 rejection of claims 1, 3 – 9, and 11 – 18 has been withdrawn. 

Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for the indication of the allowable claimed subject matter.
Lee et al. (US 2019/182257) (hereafter Lee) discloses methods and systems for using block chain technology to verify transaction data are described herein. A computing platform may receive data about events related to transactions, personal or corporate information, supply chains, and other relevant information about a person or corporate entity. The event information may be received, aggregated, and processed to determine metadata about the person or corporate entity. The metadata may indicate, for example, a trustworthiness of the person or corporate entity for various purposes.
Gibson et al. (US 2020/0258176) (hereafter Gibson) discloses a computer-implemented system and method for annotating or signing an electronic document are provided. The method includes steps of: receiving or retrieving an electronic document available for annotation or execution by one or more parties; transmitting the electronic document for display on a first computing device to the first computing device at a first location; authenticating an identity of a first user of the first computing device; receiving electronic signals representing an user input of the first user from the first computing device; generating digital data representative of an indicia based the user input of the first user from the first computing device; and applying the digital data to the electronic document to form a first annotation or signature from the first user
Smith et al.  (US 2017/0316390 A1) (hereafter Smith) discloses a method and system of revoking an attestation transaction regarding information of a user is provided. 
None of the prior art of record alone or in combination teaches methods of claim 1 and claim 18 as well as a system of claim 9 for the disclosed multi-stage electronic document signing procedure, comprising:
receiving first signature information of the first user from the first device; forming a signed document by associating the first signature information with the document; generating first transaction information that is related to the first signature information received from the first device managed by the first user, and providing the first transaction information to a block of the blockchain;
generating a second hash of the signed document, providing the second hash of the signed document in a block of the blockchain, and storing the signed document in a storage; providing the signed document to a second device managed by a second user of the plurality of users; and then receiving additional signature information of the second user from the second device;
forming an updated signed document by associating the additional signature information with the signed document; generating additional transaction information related to the received additional signature information of the second user, and providing the additional transaction information to a block of the blockchain;
generating a third hash of the updated signed document, and providing the third hash of the updated signed document to a block of the blockchain; providing the updated signed document to the first device managed by the first user; receiving verification information from the first user via a selectable icon presented to the first user through a document management provider, the verification information verifies that the updated signed document has been properly signed; and 2 47893652v1Docket No.: 202964.0630.0 (P 141) providing the verification information from the first user to a block in the blockchain.
Claims 3 – 8, 11 – 17, and 19 – 21 each depend on respective base claim.  Accordingly, claims 1, 3 – 9, and 11 – 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431